EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brett Crockett on 08/03/22.
The application has been amended as follows: 
Replace Claim 5 with the following:
 	5.  The multi-use convertible garment of claim 1, wherein the top edge of the yoke member is attached to a seam disposed along the center line to define an upper line of the body when in the first conformation such that the center line resides along the shoulders of a user wearing the defined poncho.

Replace Claim 13 with the following: 
  	13. A multi-use convertible garment, comprising: 
  	4a multilayered textile body formed as a generally planar member having a first side and a second side, and a central opening disposed near a midpoint of the body; 
 	a hood assembly attached to the body on the first side and disposed at the central opening; 
a yoke assembly disposed on the first side of the body, the yoke assembly comprising a textile yoke member attached to the body adjacent to the hood assembly and extending across at least a portion of a width of the body along a length of the hood assembly and extending past either side of the hood assembly to opposite upper corners on opposite sides of the hood assembly with a top edge of the yoke member defining a portion of a center line across the body, such that the body is capable of being arranged in a first conformation by folding the body along the center line with the second side facing inwards to define a poncho with the central opening at an upper end of the body, a front surface and an opposite rear surface, with the yoke disposed on the opposite rear surface, having at least two sides extending away from the opposite upper corners along a length of the body to opposite lower corners with a yoke member lower edge extending therebetween, the top edge and the at least two side edges secured to the body, and
 	a yoke opening defined between the yoke member lower edge and the body and allowing access therethrough to a yoke recess; 
 	a strap formed as flexible member extending from a first end to a second end, the first end of the strap attached in the yoke recess; and 
 	a flexible storage pouch attached to the second end of the strap, such that when collapsed the flexible storage pouch and the strap are capable of being placed in the yoke recess 5through the yoke opening.

Replace Claim 19 with the following:
19. The multi-use convertible garment of claim 13, wherein the at least two sides of the yoke member extend away from the center line.

Replace Claim 20 with the following:
20. The multi-use convertible garment of claim 1, further comprising a pocket assembly disposed on the first side of the body at a position on the front surface when arranged in the first conformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732